DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "approximately plate-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "approximately plate-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 3 recites the limitation "the structural portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0292020 (“Kleinke”) in view of engineering expedient.
Regarding claims 1 and 2, Kleinke discloses a ventilation component to be attached to a housing at a ventilation opening of the housing, comprising: 
a gas-permeable membrane (8); 
a ventilation valve (9) that includes an elastic body (15), and that is opened and closed by elastic deformation of the elastic body; and 
a structural member (20) that supports the gas-permeable membrane and the ventilation valve, wherein 
in an attached state where the ventilation component is attached to the housing, ventilation between an inside of the housing and an outside of the housing is carried out via the gas-permeable membrane, and the ventilation valve is opened to discharge a gas inside the housing to the outside of the housing when a difference between a pressure inside the housing and a pressure outside the housing is equal to or higher than a predetermined value (see paragraph [0038]), and 

However, Kleinke does not disclose the rate of change in breaking strength, determined by formula (1) below, is 95% to 120%: 
Rate of change in breaking strength = 100 x first breaking strength/second breaking strength (1) 
where the first breaking strength is a breaking strength observed when a specimen that is made of the rubber, has a thickness of 2.0 mm, and has been punched into No. 3 dumbbell shape is heated in accordance with Heat Resistance Test, Method A, specified in Japanese Industrial Standard (JIS) K 6257:2010 and is then subject to a tensile test at a tensile rate of 500 mm/minute, and 
the second breaking strength is a breaking strength observed when the specimen is subject to a tensile test at a tensile rate of 500 mm/minute without being heated in accordance with the Heat Resistance Test, Method A; and
the second breaking strength of the rubber is 5 to 10 MPa.
One of ordinary skill in the art would know to experiment with different materials having different material properties to effect a desired opening characteristic of the ventilation valve.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the elastic body to be formed from a rubber material having a rate of change in breaking strength, or percentage of breaking strength the rubber material of the elastic body over the heat aged breaking strength of the rubber material of the elastic body, to be 95% to 120% and a second breaking strength of the rubber being 5 to 10 MPa, to have an elastic In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, the instant application lacks the evidence to prove that the range, as claimed in the instant application, is critical. The applicant must prove the criticality of the claimed range, generally by showing that the claimed range achieves unexpected results relative to the prior art range.
With regards to the recitation “a specimen that is made of the rubber, has a thickness of 2.0 mm, and has been punched into No. 3 dumbbell shape is heated in accordance with Heat Resistance Test, Method A, specified in Japanese Industrial Standard (JIS) K 6257:2010 and is then subject to a tensile test at a tensile rate of 500 mm/minute” and “the specimen is subject to a tensile test at a tensile rate of 500 mm/minute without being heated in accordance with the Heat Resistance Test, Method A”, these recitations refer to known method of heat aging testing of materials, and applying a known technique to a known device (method, or product) is obvious to one of ordinary skill in the art. 
Regarding claim 4, Kleinke discloses 
the ventilation valve (9) includes an approximately plate-like structural portion (15) that is formed of the elastic body and that has two faces (top and bottom faces relative to the orientation of the figure) facing respective directions opposite to each other, and has an annular shape (“annular screen”’ see paragraph [0037]) including an inner circumferential portion (16) and an outer circumferential portion (18) when one of the two faces is viewed in plane, and 

Regarding claim 5, Kleinke discloses a seal member (see annotated figure below) that seals a gap between the structural member and an outer surface, of the housing, to which the ventilation component is attached in the attached state, wherein 
the structural member (20) has an engagement portion to be inserted into the ventilation opening of the housing.

    PNG
    media_image1.png
    697
    1175
    media_image1.png
    Greyscale

Claim(s) 3, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinke in view of engineering expedient, as applied to claim 1 above, and further in view of US2010/0032039 (“Nemoto”).
Regarding claim 3, Kleinke discloses the ventilation valve (9) includes an approximately plate-like structural portion (15) that is formed of the elastic body (15) and that has two faces (top and bottom faces, relative to the figure) facing respective directions opposite to each other.
However, Kleinke is silent to disclosing the structural portion having a minimum thickness of 2.0 mm to 4.0 mm, and the rubber has a durometer hardness, specified in JIS K 6253-3:2012, of A 30 to 80.  
Nemoto teaches (see paragraph [0017]) a structural portion (10) of an elastic body having a thickness between 0.3 to 20 mm and a durometer hardness, specified in JIS K 6253, of A20 to A80.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic body of Kleinke to have a thickness of 0.3 to 20 mm and a durometer hardness, specified in JIS K 6253, of A20 to A80, as taught by Nemoto, so as to have an elastic body having the desired opening characteristics.
Additionally, one of ordinary skill in the art would know to experiment with different materials having different material properties to effect a desired opening characteristic of the ventilation valve.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the elastic body to be formed from a rubber material having a durometer hardness, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, the instant application lacks the evidence to prove that the range, as claimed in the instant application, is critical. The applicant must prove the criticality of the claimed range, generally by showing that the claimed range achieves unexpected results relative to the prior art range.
With regards to the recitation “a durometer hardness, specified in JIS K 6253-3:2012”, this recitations refer to known method of heat aging testing of materials, and applying a known technique to a known device (method, or product) is obvious to one of ordinary skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2007/0117931 discloses a rubber-like material and articles made thereof.  US2013/0032219 discloses a pressure compensation device for a housing of an electrochemical device.  US2015/0217906 discloses a pressure compensating valve having a diaphragm with a thickness of 0.2 to 3.0 mm.  US5320253 and US5981099 disclose a pressure compensating valve having a gas permeable material.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753